348 So. 2d 57 (1977)
Jerry A. MARGOLIN, M.D., Appellant,
v.
MORTON F. PLANT HOSPITAL ASSOCIATION, INC., et al., Appellees.
No. 77-457.
District Court of Appeal of Florida, Second District.
July 8, 1977.
Rehearing Denied August 11, 1977.
F. Wallace Pope, Jr., of Johnson, Blakely, Pope & Bokor, Clearwater, for appellant.
James A. Martin, Jr., and Emil C. Marquardt, Jr., of McMullen, Everett, Logan, Marquardt & Cline, Clearwater, for appellees.
PER CURIAM.
This is an interlocutory appeal from an order granting a motion to dismiss with prejudice Count IV of the amended complaint. The trial court found that this count did not state a cause of action.
In Count IV the appellant/doctor asserts that he was denied fundamental due process rights by appellee/Morton Plant Hospital Association, Inc. in removing him from the hospital staff. Even though the hospital in question is a private hospital[1] this count states a cause of action for injunctive relief because it includes allegations that in the course of revoking the appellant's staff privileges the hospital substantially departed from the provisions of its own bylaws. McElhinney v. William Booth Memorial Hospital, 544 S.W.2d 216 (Ky. 1977); Berberian v. Lancaster Osteopathic Hospital Asso., 395 Pa. 257, 149 A.2d 456 (1959); Joseph v. Passaic Hospital Asso., 26 N.J. 557, 141 A.2d 18 (1958).
REVERSED and REMANDED for proceedings consistent with this opinion.
BOARDMAN, C.J., and HOBSON and GRIMES, JJ., concur.
NOTES
[1]  West Coast Hospital Association v. Hoare, 64 So. 2d 293 (Fla. 1953); Moles v. White, 336 So. 2d 427 (Fla.2d DCA 1976).